SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 American Independence Funds Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filling Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee computed on table below per Exchange Act Rules 14a(6)(i)(4) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: PRELIMINARY PROXY MATERIALS American Independence Funds Trust American Independence Short-Term Bond Fund 230 Park Avenue, Suite 534 New York, NY 10169 (866) 410-2006 www.aifunds.com , 2011 Dear Shareholder: On behalf of the Board of Trustees of American Independence Funds Trust (the “Trust”), I cordially invite you to attend a Special Meeting of Shareholders of the American Independence Short-Term Bond Fund, a separate investment series of the Trust (the “Fund”), to be held at 10:00 a.m. (Eastern time) on December 27, 2011, at the Trust’s offices located at 230 Park Avenue, Suite 534, New York, NY 10169. The purpose of the meeting is to ask shareholders to consider the following proposals: Approval of a new Sub-Advisory Agreement between American Independence Financial Services, LLC and HighMark Capital Management, Inc. on behalf of the Fund; and Approval of any other matters as may properly come before the Meeting and any adjournment or postponement thereof. INCLUDED WITH THIS LETTER ARE A NOTICE OF SPECIAL MEETING OF SHAREHOLDERS, A PROXY STATEMENT AND A PROXY CARD.Regardless of the number of shares you own, it is important that your shares are represented and voted. If you cannot personally attend the Special Shareholders’ Meeting, we would appreciate your promptly voting, signing and returning the enclosed proxy card in the postage-paid envelope provided.We thank you for your time and for your investment in the American Independence Funds Trust.Sincerely,Eric M. RubinPresidentAmerican Independence Funds Trust 1 American Independence Funds Trust American Independence Short-Term Bond Fund (the “Fund”) NOTICE OF SPECIAL MEETING OF SHAREHOLDERS Dear Shareholder: Notice is hereby given that a Special Meeting of Shareholders (the “Meeting”) of the American Independence Funds Trust (the “Trust”), a Delaware business trust, will be held at the Trust’s offices, located at 230 Park Avenue, Suite 534, New York, NY 10169, on December 27, 2011, at 10:00 a.m. (Eastern time) for the following purposes:1. To approve a new Sub-Advisory agreement between American Independence Financial Services, LLC and HighMark Capital Management, Inc. on behalf of the Fund; and2. To transact such other business as may properly come before the Meeting, or any adjournments thereto. After careful consideration, the Board of Trustees of the Trust, including all of the Independent Trustees, unanimously approved Proposal 1 noted above and recommends that shareholders vote “FOR” the proposal. The matter referred to above is discussed in detail in the proxy statement attached to this Notice. The Board of Trustees has fixed the close of business on November 4, 2011, as the record date for determining shareholders entitled to notice of and to vote at the Meeting. Each share of the Fund is entitled to one vote with respect to each proposal, with fractional votes for fractional shares. Eric M. RubinPresidentAmerican Independence Funds Trust Regardless of whether you plan to attend the Meeting, PLEASE COMPLETE, SIGN, DATE AND PROMPTLY RETURN THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED SO THAT YOU WILL BE REPRESENTED AT THE MEETING. If you have submitted a proxy card and are present at the Meeting, you may change the vote specified in the proxy at that time. However, attendance in person at the Meeting, by itself, will not revoke a previously tendered proxy. 2 American Independence Funds Trust PROXY STATEMENT FOR A SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON DECEMBER 27, 2011INTRODUCTIONThis proxy statement is solicited by the Board of Trustees (the “Board”) of American Independence Funds Trust (the “Trust”) with respect to the American Independence Short-Term Bond Fund, (the “Fund”), for voting at the special meeting of shareholders of the Trust to be held at 10:00 a.m. (Eastern time) on December 27, 2011, at the Trust’s offices at 230 Park Avenue, Suite 534, New York, NY 10169, and at any and all adjournments thereof (the “Meeting”), for the purposes set forth in the accompanying Notice of Special Meeting of Shareholders (“Notice”). The Trust will furnish, without charge, a copy of the Fund’s most recent annual and semi-annual reports to shareholders upon request, which may be made either by writing to the Trust at the address above or by calling toll-free (866) 410-2006. The annual and semi-annual reports will be mailed to you by first-class mail within three business days of your request. SOLICITATION OF PROXIESThe Board is soliciting votes from shareholders of the Trust with respect to the Proposal discussed below. The solicitation of votes is made by the mailing of this Proxy Statement and the accompanying proxy card(s) on or about , 2011. In addition to solicitation by mail, certain officers and representatives of the Trustees, officers and employees of the Trust’s investment adviser or their affiliates and certain financial services firms and their representatives, who will receive no extra compensation for their services, may solicit proxies by telephone, telegram or personally. (See “Shareholder Meeting Costs and Voting Procedures” under “ADDITIONAL INFORMATION ABOUT THE FUND”).The appointed proxies will vote in their discretion on any other business as may properly come before the Meeting or any adjournments or postponements thereof. Additional matters would only include matters that were not anticipated as of the date of this Proxy Statement. Each share of the Fund is entitled to one vote on each proposal and on each other matter that it is entitled to vote upon at the Meeting. The Trust knows of no other business to be voted upon at the Meeting other than the proposal set forth in the accompanying Notice and described in this Proxy Statement. Each valid proxy that the Trust receives will be voted in accordance with your instructions and as the persons named in the proxy determine on such other business as may come before the Meeting. If no instructions are given on an executed proxy that has been returned to us, that proxy will be voted “FOR” the proposal. Shareholders who execute proxies may revoke them at any time before they are voted, either by writing to the Trust, or by voting in person at the Meeting. The presence in person or by proxy of the holders of record of one-third of the outstanding shares of the Fund shall constitute a quorum at the Meeting, permitting action to be taken. In the event that sufficient votes are not received by the date of the Meeting, a person named as proxy may propose one or more adjournments of the Meeting for a reasonable period or periods to permit further solicitation of proxies. The persons named as proxies will vote in favor of such adjournment those proxies that they are entitled to vote in favor of the proposals and will vote against any such adjournment those proxies required to be voted against the proposals. 1 The proposal requires the affirmative vote of a “majority of the outstanding voting securities” of the Fund. The term “majority of the outstanding voting securities” of the Fund as defined by the Investment Company Act of 1940, as amended (the “1940 Act”), means: the affirmative vote of the lesser of (i) 67% or more of the voting securities of the Fund present at the meeting if more than 50% of the outstanding shares of the Fund are present in person or by proxy or (ii) more than 50% of the outstanding shares of the Fund. The Board has fixed the close of business on November 4, 2011, as the record date (the “Record Date”) for determining holders of the Fund shares entitled to notice of and to vote at the Meeting. See “Ownership of Shares” under “ADDITIONAL INFORMATION ABOUT THE FUND” for record date shares of the Fund. PROPOSAL 1 – Approval of Investment Sub-Advisory Agreement between American Independence Financial Services, LLC and HighMark Capital Management, Inc. on behalf of the Fund Shareholders of the Short-Term Bond Fund are being asked to approve a proposed Sub-Advisory Agreement with HighMark Capital Management, Inc. (the “New Sub-Advisory Agreement”). At a Board meeting held on July 20, 2011, the Board, including a majority of the Independent Trustees (as defined below), unanimously approved the New Sub-Advisory Agreement between American Independence Financial Services, LLC (“AIFS”) and HighMark Capital Management, Inc. (“HighMark”) with respect to the Fund, subject to the approval of the Fund’s shareholders. Under AIFS’ supervision, HighMark will be responsible for making the specific decisions about buying, selling and holding securities; selecting and negotiating with brokers and brokerage firms; and maintaining accurate records for the Fund. The Board is recommending the approval of the New Sub-Advisory Agreement for the Fund. Background In May 2008, AIFS entered into an agreement with Fischer, Francis, Trees and Watts, Inc. and its affiliates (“FFTW”) to sub-advise the Fund. In June, 2011, AIFS began contemplating a change in the investment strategy of the Fund to make greater use of high-yield and international fixed income (including emerging market) securities and performed a due diligence search for advisers to manage the new strategy. On July 20, 2011, after careful consideration, the Board approved the termination of the current Sub-Advisory Agreement between AIFS and FFTW (the “Current Sub-Advisory Agreement”). AIFS provided notice to FFTW of such termination, which will be effective as of the close of business on the day that the New Sub-Advisory agreement is approved by shareholders. AIFS recommended HighMark, and the Board approved the retention of HighMark to manage the Fund’s portfolio, based on a review of HighMark’s experience, personnel and performance in the management of similar mandates. In connection with the retention of HighMark as investment sub-adviser, the name of the Fund will change to American Independence Strategic Income Fund. In addition to the name change, the Board approved a change from the current benchmark, the Merrill Lynch 1-3 Year U.S. Treasury Index, to the Barclays U.S. Aggregate 1-3 Year Index. The Fund will continue to seek its investment objective of providing investors with a high level of current income as is consistent with liquidity and safety of principal by investing primarily in investment-grade bonds with maturities of 1-3 years. In addition, as the Fund’s current prospectus allows, the Fund intends to invest a maximum of 10% in either high yield, international or emerging market debt with an aggregate limitation of 15% to 20% in these three types of securities. 2 FFTW Sub-Advisory Agreement FFTW previously served as the Fund’s investment sub-adviser pursuant to the Current Sub-Advisory Agreement, which was most recently approved by the Board on June 17, 2011, and by shareholders of the Fund on April 30, 2008.On July 20, 2011, the Board approved the termination of the Current Sub-Advisory Agreement and AIFS provided notice to FFTW of such termination, effective as of the date of shareholder approval of the New Sub-Advisory Agreement. Terms of the New Sub-Advisory Agreement It is proposed that AIFS and HighMark, on behalf of the Fund, enter into the New Sub-Advisory Agreement, to become effective upon the date of shareholder approval. Under Section 15(a) of the 1940 Act, the New Sub-Advisory Agreement requires the approval of (i) the Board, including a majority of the Independent Trustees, and (ii) the shareholders of the Fund. Based upon the considerations described below under “Approval of New Sub-Advisory Agreement by the Board,” the Board, including all of the Independent Trustees, approved the New Sub-Advisory Agreement on July 20, 2011. The terms of the New Sub-Advisory Agreement are the same in all material respects as the terms of the Current Sub-Advisory Agreement, which was last approved by the Board, including a majority of the Independent Trustees, at a meeting held on June 17, 2011. A copy of the form of the New Sub-Advisory Agreement is attached as Appendix A to this Proxy Statement. Under the New Sub-Advisory Agreement, pursuant to the oversight and supervision of AIFS and the direction and control of the Board, HighMark will perform certain of the day-to-day operations of the Fund which include the following services at the request of AIFS: (i) managing the investment and reinvestment of the Fund’s assets in accordance with the investment policies of the Fund; (ii) arranging for the purchase and sale of securities and other assets for the Fund; (iii) providing investment research and credit analysis concerning the Fund’s assets; (iv) placing orders for purchases and sales of the Fund’s assets; (v) maintaining the books and records as are required to support Fund investment operations; and (vi) monitoring on a daily basis the investment activities and portfolio holdings relating to the Fund. At the request of AIFS, HighMark will also, subject to the oversight and supervision of AIFS and the direction and control of the Board, consult with AIFS as to the overall management of the Fund’s assets and the investment policies and practices of the Fund. The nature of the services to be performed by HighMark pursuant to the New Sub-Advisory Agreement is expected to be substantially similar to the services performed by FFTW under the Current Sub-Advisory Agreement. The New Sub-Advisory Agreement may be terminated without penalty at any time by the Trust with respect to the Fund (either by the Board or by a majority vote of the Fund’s outstanding shares), or by AIFS on 60-days’ written notice to HighMark, and it will automatically terminate in the event of its assignment as defined in the 1940 Act. Sub-Advisory Fee The investment advisory fee rate paid by the Fund will not change as a result of the Board’s approval of the New Sub-Advisory Agreement. Under the current Advisory Agreement between AIFS and the Fund, the Fund pays AIFS an investment advisory fee at an annual rate equal to 0.40% of the average daily value of the Fund’s net assets. The current Advisory Agreement, dated November 14, 2005, was last approved by shareholders on June 23, 2010 and reviewed and approved by the Board at a meeting held June 17, 2011 (see below for further details on the Board approval). AIFS pays the investment sub-advisory fee out of the advisory fee received from the Fund. AIFS previously paid to FFTW a sub-advisory fee equal to 0.20% of the Fund’s average daily net assets. Pursuant to the New Sub-Advisory Agreement, AIFS will pay to HighMark a sub-advisory fee equal to 0.20% of the Fund’s average daily net assets, net of 50% of any fee waivers or expense reimbursements. 3 Approval of the New Sub-Advisory Agreement by the Board At a meeting held July 20, 2011, the Board unanimously approved the New Sub-Advisory Agreement, including all of the Independent Trustees.
